February 11, 1896.
On petition for rehearing. — Denied.
Deemer, J.
7 8 9 A petition for rehearing has been filed in this case which, among other things, challenges the statement that the defendant is something more than a secret fraternal society, as that term is used in section 21, chapter 65, of the acts of the Twenty-first General Assembly. In view of this, and to correct any wrong inferences that may be drawn from some of the language used, it is thought advisable to file this supplement. What is said in the opinion with reference to' this subject, had relation to the facts as stated, and alluded solely to the question of the necessity of attaching copies of the application to the certificate of membership or the policy of insurance. We held that.the defendant was organized and is acting in a dual capacity; that it had entered into a contract of insurance; and that there is nothing in chapter 65, Acts Twenty-first General Assembly, absolving it from the terms of' the general law, (McClain’s Code, section 1788), requiring it to attach copies of the application to the policy. We also held that,-‘if it be conceded that it was acting under the said acts, it was still required to attach these copies, in order to rely upon any misrepresentations made by the assured, following the McConnell Case, 79 Iowa, 757 (43 N. W. Rep. 188), and that, if it was not so acting, it followed that it was acting under the general law, and, if so acting, it was clearly subject to the provisions of section 1733 of McClain’s Code, It was *328unnecessary to determine what the intent of the legislature was in enacting section 21 of the act in question, for, in any event, defendant had entered into a contract of insurance, and was an insurance company, within the meaning of section 1738. The effect to be given section 21, was not a controlling question, and what is said in the opinion regarding it should be limited by, and construed in the light of, what is here said regarding the case. We are content with the conclusions reached, and with the modifications here suggested, the opinion is adhered to.